Citation Nr: 1218100	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain. 

4.  Entitlement to an initial disability rating in excess of 10 percent for chronic right ankle strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to October 2002, February 2003 to January 2004 and from August 2005 to November 2006, including combat service in Iraq, and his decorations include the Combat Action Badge.  He also had a prior period of active duty from February 1999 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD, chronic lumbar strain, chronic left ankle strain, and chronic right ankle strain.  

The Veteran was scheduled to report for a requested Travel Board hearing in April 2012 but failed to do so.  He has not request to reschedule that hearing and the request is considered withdrawn.

The issues of entitlement to an initial disability rating in excess of: 10 percent for chronic lumbar strain, 10 percent for chronic left ankle strain, and 10 percent for right ankle strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire period of service connection for PTSD, the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations, due to obsessional rituals, near-continuous panic or depression affecting the ability to function independently, suicidal and homicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the Veteran's psychiatric disability is not productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent between February 2007 and January 2011.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded a VA examination regarding this claim for higher rating for his PTSD and he failed to report for a second formal VA psychiatric examination.  He was provided notice of the VA examination at his last know mailing address, but he failed to report the examination and did not provide good cause for his failure to appear; he reported for a VA joints examination that was scheduled for that same month. The Board finds that (1) the examination was necessary to address the appeal, and (2) the Veteran failed to show good cause for missing the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Under the circumstances, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the PTSD Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In evaluating the disability, the Board considers the potential for assigning one or more levels of rating-"staged" ratings-to account for any distinct periods of time when the evidence shows the Veteran may have experienced different levels of disability.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent evidence as he had knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In this regard, the Board is charged with the duty to assess the credibility and weight given to any evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board has the responsibility to weigh and assess all of the evidence on file.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may properly consider such factors as the internal consistency or inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and it is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

As discussed below a GAF score of 48 was assigned at the time of an April 2007 VA examination of the Veteran's PTSD.  Thus the description of symptomatology associated with the GAF score range within which this score is found is relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM- IV.  

Initially, the Board notes that VA attempted to obtain a more recent examination of the Veteran's PTSD that might support his claim; however, the Veteran failed to report for an examination scheduled to be conducted in March 2011.  His failure to cooperate with VA made it impossible to obtain the more recent evidence that was the aim of the planned examination.  The Board reiterates that if a Veteran fails to report for a VA examination scheduled in connection with an initial rating claim following the grant of service connection, which is classified as  an original compensation claim under 38 C.F.R. § 3.655(b), the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  As that is the case here, the Veteran's initial rating for PTSD will be addressed based on the evidence of record.  Id.

The most probative evidence on file material to the claim on appeal is contained in the report of a comprehensive VA examination in April 2007.  There are no other medical records containing findings inconsistent with that report.  During that examination, the Veteran reported having combat experience while in Iraq from October 2005 to October 2006.  He reported that he had a difficult relationship with his wife and it was hard to readjust to coming back home.  The noises from the children were very stressful for him, and he becomes irritable if things are not done just his way.  He reported that he no longer socialized with former friends as before, and he did not do socially related activities with his wife that he had done before. 

He reported that he noticed significant changes in his attitude and personality since returning from Iraq, and his wife noted that he was very different now.  He reported being stressed at work and no longer enjoying activities and relationships.

On examination, the examiner found the Veteran's psychomotor activity to be restless and lethargic.  His speech was slow, coherent, slurred, and mumbled.  His attitude toward the examiner was cooperative but guarded and his affect was blunted.  His mood was dysphoric and impatient.  The Veteran's thought process was unremarkable, but his thought content included suicidal ideation, and ruminations.  There were no delusions and the Veteran understood the outcome of his behavior and that he had a problem.

The Veteran had sleep impairment that interfered with his daily activity, sleeping about three to four hours per night due to nightmares almost every night.  He had night sweats, and he may be sleep walking.  When he gets up he gets his gun.  

The examiner found that the Veteran had inappropriate behavior and obsessive/ritualistic behavior, checking the house locks three or four times per night.  The examiner found that the Veteran had homicidal thoughts, and thoughts to hurt people at work who made noise.  The Veteran had frequent suicidal thoughts, with no plan or intent.  His impulse control was fair, he was able to maintain minimum personal hygiene, and had no problem with activities of daily living.  His memory was normal.  He had feelings of horror.

The examiner found that the Veteran's PTSD symptoms included persistent re-experiencing the traumatic events in service, persistent avoidance of stimuli associated with that trauma, and persistent symptoms of increased arousal.  The examiner found that the symptoms were chronic, caused clinically significant distress or impairment in social and occupational functioning, and amounted to moderate to severe symptoms.  The examiner found that the Veteran was irritable, withdrawn, hypervigilant, and had a diminished ability to concentrate on his schoolwork.

The report noted that the Veteran was currently employed full time for the last two to five years.  Due to the impact of PTSD on his occupational functioning, he had been assigned different duties and had problems with decreased concentration, inappropriate behavior, and poor social interaction.  

After examination, the report contains a diagnosis of PTSD, moderate to severe.  The report contains a GAF score of 48 for current functioning.  The examiner commented in summary that the Veteran was on edge at work and could no longer tolerate noises there.  He had threatened co-workers to get them to be quiet.  He was having difficulty concentrating in his school work.  He no longer enjoyed playing with his children or spending time with his wife.  His sleep was disrupted with nightmares and night sweats and he had suicidal and homicidal thoughts but with no plan or intent; and he no longer socialized with previous friends.

The examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in areas including thinking, family relations, work, mood, and school, in ways as discussed above; and indicated that the veteran had deficiencies in most areas.  The examiner opined, however, that there was not a total occupational and social impairment due to PTSD signs and symptoms.

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in many of these areas have been demonstrated by the competent evidence in this case.  As just discussed, the examiner opined in effect that there were deficiencies in most areas due to the PTSD signs and symptoms.  The April 2007 VA psychiatric examination concluded with a GAF score of 48, which indicates that the examiner's opinion was that overall, the Veteran had serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM- IV.  

That GAF score and other findings discussed above reflect occupational and social impairment productive of deficiencies in most areas including work and family relations.  The medical evidence includes such symptoms as suicidal and homicidal ideation, albeit without clear intent or plan, and other symptoms productive of near continuous panic or depression like feelings that affect the Veteran's ability to function appropriately and effectively in relationships, school, and vocation.  Findings regarding difficulty getting along with others at work and family, irritability, and bouts of anger, are also indicated.  

All of these symptoms combine to result in an inability to establish and maintain effective relationships.  The Veteran has reported that he has difficulty with sleeping due to his PTSD, which impairs his ability to work.  It is likely that his chronic sleep impairment by itself also would cause deficiencies in his work ability.  The GAF score recorded during this period is 48, which is generally indicative of serious impairment in overall occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. at 32).

As there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met for the entire period of service connection.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The preponderance of the evidence does not show that the Veteran's symptoms are productive of total occupational and social impairment due to such symptoms as identified under Diagnostic Code 9411.  Id.  That is, the evidence overall does not show that his PTSD is productive of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  There is no evidence of such symptomatology during the relevant period.  Notably, the Veteran is still able to work albeit with deficiencies as discussed.  Thus, a disability rating in excess of 70 percent for PTSD is not warranted.

Notably, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above and are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether a further staged rating is appropriate.  However, the Board does not find that the evidence as discussed above warrants any additional rating at any time such as to produce a staged rating.   

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is employed and on that basis a claim for TDIU is not raised.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran asserts entitlement to higher ratings for his service-connected right ankle, left ankle and low back disabilities.  He was recently afforded a VA examination in April 2011.  The examiner reported range of motion studies for the Veteran's ankles and low back and indicated that there was objective evidence pain on motion; however, the examiner did not report the extent to which the Veteran's pain limited his motion, to include during flare-ups.  As such, the Board finds that the April 2011 VA examination report is not adequate for rating purposes.  As such, the case must be remanded.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, this case must be remanded for further development. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the Veteran's chronic lumbar strain, chronic left ankle strain, and chronic right ankle strain rating claims, to specifically include relevant VA and private treatment records dated since April 2011. 

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his (A) chronic lumbar strain, (B) chronic left ankle strain, and (C) chronic right ankle strain, and the impact of these disabilities on his ability to work.

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any right and left ankle impairment as well as any orthopedic and neurologic impairment related to the Veteran's low back disability. The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify all back orthopedic pathology found to be present. The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right ankle, left ankle and low back, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion. 

The examiner must also comment on the nature and extent of any right and/or left ankle instability.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present. 

The examiner must also state whether the Veteran has bowel or bladder problems, or other problems related to his low back disability. 

4. Then readjudicate the appeal. If the benefits sought on appeal are not granted in full, issue the Veteran a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


